Citation Nr: 0512426	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-34 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the veteran had service other than from March 9, 
1945 to September 25, 1945.

2.  Whether the veteran is recognized as a former prisoner of 
war (POW).

3.  Entitlement to service connection for heart disorder 
claimed as aorticsclerosis and chest pain.

4.  Entitlement to service connection for pulmonary 
tuberculosis.

5.  Entitlement to service connection for osteoarthritis of 
the thoracic spine (thoracic spine disorder).

6.  Entitlement to service connection for dysentery.

7.  Entitlement to service connection for malaria.

8.  Entitlement to service connection for peripheral 
neuropathy.

9.  Entitlement to service connection for psychological and 
emotional problems.

10.  Entitlement to service connection for beriberi.

11.  Entitlement to service connection for malnutrition and 
other vitamin and nutritional deficiencies.

12.  Entitlement to service connection for poor vision.

13.  Entitlement to service connection for pellagra.

14.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).

15.  Entitlement to service connection for chronic 
bronchitis.

16.  Entitlement to service connection for dizziness.

17.  Entitlement to service connection for diarrhea.

18.  Entitlement to service connection for chills and fever.

19.  Entitlement to service connection for aches and pains in 
muscles and joints.



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran's service was verified as being with the 
recognized guerrillas from March 9, 1945 to September 17, 
1945, and with the regular Philippine Army from September 18, 
1945 to September 25, 1945.  

This appeal arises from a November  2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  An informal conference 
report dated in July 2003 indicated that the veteran's 
request for a personal hearing has been satisfied.  


FINDINGS OF FACT

1.  The service department verified the veteran's service 
with the recognized guerrillas from March 9, 1945 to 
September 17, 1945, and with the regular Philippine Army from 
September 18, 1945 to September 25, 1945.  

2.  The veteran's recognized service does not include status 
as a 
prisoner-of-war (POW); the veteran had no other recognized 
active duty service.

3.  Heart condition, claimed as aorticsclerosis to include 
chest pain, and pulmonary tuberculosis (PTB) were not 
incurred in service, were not diagnosed within the required 
presumptive periods following service, or have not been 
otherwise related to service by competent medical evidence.  

4.  Thoracic spine disorder to include osteoarthritis, COPD, 
and chronic bronchitis were not incurred in service, were not 
diagnosed within the presumptive periods following service, 
or have not been otherwise related to service by competent 
medical evidence.  

5.  There is no competent medical evidence of dysentery, 
malaria, peripheral neuropathy, psychological and emotional 
problems, beriberi, malnutrition, other vitamin and 
nutritional deficiencies, poor vision, and pellagra in the 
record.  

6.  Dizziness, diarrhea, chills and fever, and aches and 
pains in muscles and joints are not disabilities for VA 
compensation purposes, nor is there competent medical 
evidence noting such problems in the record.  


CONCLUSIONS OF LAW

1.  The Board only recognizes the veteran's active duty 
service from March 9, 1945 to September 25, 1945.  
38 U.S.C.A. § 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.41, 
3.203 (2004).

2.  The veteran does not meet the criteria for presumptive 
service connection based on former POW status.  38 U.S.C.A. 
§§ 101(32), 1112, 5107 (West 2002); 38 C.F.R. §§ 3.1(y), 
3.203, 3.309(c) (2004); See Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).

3.  Heart disorder claimed as aortic sclerosis and chest 
pain, and PTB, were not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).  

4.  Thoracic spine disorder, COPD, and chronic bronchitis 
were not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 
5107  (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).  

5.  Dysentery, malaria, peripheral neuropathy, psychological 
and emotional problems, beriberi, malnutrition, other vitamin 
and nutritional deficiencies, poor vision, and pellagra were 
not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 
5107  (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).

6.  Dizziness, diarrhea, chills and fever, and aches and 
pains in muscles and joints were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  That notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.  

In the instant case, the veteran was issued notice of the 
VCAA in August 2002, and September 2002, prior to the 
November 2002 rating decision.  VA fully notified the veteran 
of what is required to substantiate such claims in the 
notification letters.  In addition, the statement of the case 
(SOC) dated in July 2003 and a VCAA letter dated in February 
2004 provided the veteran with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  The VCAA letters and the SOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the veteran's 
service records, numerous records from the Philippine 
government, private medical records, a lay witness statement, 
a copy of the veteran's identification card, and statements 
from the veteran.  It does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159. 

II.  Recognized Service

In the present case, the veteran is claiming VA compensation 
for numerous disabilities that he asserts were directly 
related to his active duty service, including disorders 
incurred as a POW during World War II.  Before making a 
decision on each disability claimed, the Board will first 
determine the length of service recognized by VA and whether 
the veteran meets the requirements for POW status for VA 
purposes.  

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2004).  
Active military service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2004).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  However, under the provisions of 
38 C.F.R. § 3.203, the only valid evidence of service are 
documents issued by a United States service department.  A 
determination by the service department to this effect is 
binding on VA.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); Spencer v West, 13 Vet. App. 376 (2000).  

In his application received in January 2001, the veteran 
claimed that he served from November 1941 to November 1969.  
In support of his assertion, the veteran provided numerous 
records issued by the government of the Republic of the 
Philippines, including an identification card.  The records 
included a certification that the veteran served from 
November 1941 to November 1969.  A record from the Armed 
Forces of the Philippines dated in 1969 also confirmed the 
veteran served from November 1941 to November 1969.  One 
record from the Bureau of the Treasury recognized service 
from January 1942 to September 1945 for salaries and wages 
earned during the fighting with the Japanese.  This document 
was issued in 1956.  The veteran also submitted an 
identification card indicating that he is a retired enlisted 
person of the Armed Services of the Philippines.  

The RO requested verification of the veteran's service in 
February 2002.  The National Archives and Records 
Administration (NARA) reply in June 2002 indicated that the 
veteran served in the recognized guerrilla service from March 
9, 1945 to September 17, 1945 and with the regular Philippine 
Army from September 18, 1945 to September 25, 1945.  No other 
service was recognized by NARA.  

Upon review, the records from the service department do not 
show recognized service, except service from March 9, 1945 to 
September 25, 1945.  The Board recognizes the veteran's 
assertion that he served from November 1941 to November 1969, 
including his supporting documents issued by the Republican 
of the Philippines government.  However, as noted above, the 
only valid evidence of service are documents issued by a 
United States service department.  VA does not have the 
authority to alter the findings of the service department or 
change the laws pertaining to entitlement to the rights 
authorized by Congress.  See Spencer and Duro, supra.  As 
such, the Board only recognizes that the veteran served from 
March 9, 1945 to September 25, 1945.

Prisoner-Of-War (POW) Status

The veteran is claiming that he was a POW from April 1942 to 
September 1942.  In addition to his own assertion, the 
veteran submitted a witness statement dated in October 2003 
from M.V.  M.V. asserted that they fought together against 
the Japanese forces in April 1942 and he had personal 
knowledge that the veteran was a POW from April 1942 to 
September 1942.  

Upon review, the Board does not question the veteran's 
assertion that he was imprisoned by Japanese Imperial forces 
between April and September 1942.  However, as the Board only 
recognizes the veteran's active duty service in 1945, he 
cannot be accepted as having POW status based upon capture 
and imprisonment in 1942.  The veteran has not otherwise 
asserted that he was a POW between March 9, 1945 and 
September 25, 1945, nor is there any evidence to support such 
a conclusion.  Therefore, the Board finds that the veteran is 
not a recognized as a former POW for VA compensation 
purposes.

III. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  Certain chronic 
disabilities, such as arteriosclerosis, arthritis, organic 
diseases of the nervous system and psychoses, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge form service.  
38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Heart Condition Claimed As AorticSclerosis to include Chest 
Pain and Pulmonary Tuberculosis (PTB)

Upon review, there is no evidence of treatment for any heart 
condition or PTB in service or many years after service.  
Service medical records are negative for complaints of or 
treatment for any heart condition, aorticsclerosis or chest 
pain.  Record from Dr. Nucum dated in January 2001 noted a 
diagnosis of atheromatous aorta.  Records from Dr. Carbigas 
and Drs. Gabriel and Caguioa dated in February 2001 showed a 
diagnosis of aortic sclerosis.  An April 2001 
electrocardiograph report indicated that the veteran had a 
left atrial abnormality and intraventicular conduction delay.  
A June 2004 medical statement from Dr. Layag noted that he 
had treated the veteran from March 1970 to December 1970 for 
hypertension and pulmonary tuberculosis.  The record does not 
show diagnosis or treatment for any heart condition within 
one year following service.  Moreover, as noted above, the 
veteran is not entitlement to a service connection 
presumption as a former POW.  Therefore, a heart disorder to 
include aortic sclerosis is not presumed to be incurred in 
service.  38 C.F.R. § 3.309.  

As for the PTB condition, Dr. Layag indicated in an August 
2004 statement that it was evident that the veteran had PTB 
before his first examination in March 1970.  However, Dr. 
Layag did not state with any specificity when the veteran 
acquired PTB or under what circumstances did he acquire PTB.  
Therefore, assuming a date of when the veteran acquired PTB 
would be speculative.  The earliest competent medical 
evidence showing treatment for PTB is 1970.  The presumption 
for tuberculosis does not apply.  38 C.F.R. § 3.307(a)(3).  

There is also no competent medical opinion relating the 
veteran's current heart problems, including arteriosclerosis, 
or PTB, to service.  In fact, an April 2001 and March 2004 
medical statement from Dr. Cabigas indicate that 
aorticsclerosis is a degenerative condition in general when 
found in the elderly.  In sum, there is no medical evidence 
of any in service condition, no treatment within the first 
years after service, in fact, no treatment or diagnoses until 
many decades following service, and no competent medical 
evidence relating these disorders to service.  As such, the 
veteran's claims for heart condition claimed as 
aorticsclerosis to include chest pain and PTB are denied. 

Thoracic Spine Disorder, COPD, and Chronic Bronchitis

The record does not show any treatment for the thoracic spine 
or diseases of COPD and chronic bronchitis in service or many 
decades after service.  Service medical records are negative 
for any back problems, COPD, or bronchitis.  The first 
medical record showing treatment or diagnosis for these 
problems is Dr. Nucum's report dated in January 2001.  Dr. 
Nucum noted a diagnosis of chronic bronchitis, pulmonary 
hyperaeration, and osteoarthritis of the thoracic spine.  As 
this is more than 1 year after service, the service 
connection presumption for arthritis does not apply.  
38 C.F.R. § 3.309(a).  Moreover, as noted above, the veteran 
is not entitlement to a service connection presumption as a 
former POW.  Therefore,  
post-traumatic osteoarthritis is not presumed to be incurred 
in service.  38 C.F.R. § 3.309(c).  

There is also no competent medical evidence demonstrating 
that the veteran's thoracic spine disorder to include 
osteoarthritis, COPD, or chronic bronchitis is otherwise 
related to service.  In both an April 2001 and March 2004 
medical statement, Dr. Cabigas indicated that although there 
was no medical history during imprisonment at the 
concentration camp, the veteran's thoracic spine disorder, 
COPD, and chronic bronchitis may have been contracted at that 
time.  He indicated that the chronicity of the diseases as 
evidence by the fibrotic and calcified densities noted on 
both upper lung fields suggested that the pulmonary pathology 
have been acquired many years back.  PTB, he noted, was 
common among prisoners because of its communicability and 
because it was aggravated by poor living conditions in the 
camp.  Exposure to pollutants and cigarette smoke and other 
inhaled pathogens gives rise to COPD which, in the veteran, 
is manifested as chronic bronchitis.  

Upon review, Dr. Cabigas did not opine that the veteran's 
thoracic spine disorder, COPD, and chronic bronchitis were 
incurred while the veteran was in active duty service in 
1945.  Instead, he opined that it was incurred while the 
veteran was presumably imprisoned by the Japanese in 1942, 
prior to the veteran entering active duty service.  Even 
assuming that these disabilities began in 1942, there is no 
evidence showing aggravation during active duty service in 
1945.  Furthermore, the examiner's opinion is not competent 
medical evidence as his opinion that the veteran's 
disabilities "may" have started while imprisoned is 
speculative in nature.  Other than stating that the veteran's 
pulmonary pathology was acquired many years back, the 
examiner is only speculating as to when the disease was 
incurred.  There is no other medical opinion of record.  

In sum, there is no evidence of thoracic spine disorder, 
COPD, or chronic bronchitis is not noted in service, within 
decades following service, or otherwise related to service.  
As such, the claims are denied. 



Dysentery, Malaria, Peripheral Neuropathy, Psychological and 
Emotional Problems, Beriberi, Malnutrition, and other Vitamin 
and Nutritional Deficiencies, Poor Vision, Pellagra, 
Dizziness, Diarrhea, Chills and Fever, and Aches and Pains in 
Muscles and Joints

Review of the record shows no treatment for dysentery, 
malaria, peripheral neuropathy, psychological and emotional 
problems, beriberi, malnutrition, and other vitamin and 
nutritional deficiencies, poor vision, pellagra, dizziness, 
diarrhea, chills and fever, and aches and pains in muscles 
and joints in service.  In fact, there are no medical records 
dated before 1999, which is approximately 44 years following 
separation from active duty service.  Therefore, the 
presumptions for organic diseases of the nervous system and 
psychoses do not apply.  38 C.F.R. § 3.309(a).  Moreover, as 
the veteran is not recognized as a POW for VA purposes, he is 
not entitled to any presumptions of service connection for 
dysentery, beriberi, malnutrition, pellagra, nutritional 
deficiency, psychosis, or peripheral neuropathy under 
38 C.F.R. § 3.309(c).  

In addition, none of the medical records in evidence indicate 
treatment for or diagnosis of dysentery, malaria, peripheral 
neuropathy, psychological and emotional problems, beriberi, 
malnutrition, and other vitamin and nutritional deficiencies, 
poor vision, pellagra.  As noted previously, without 
competent medical evidence demonstrating a current diagnosed 
chronic disability, the claim must be denied.  38 C.F.R. § 
3.303; Brammer, 3 Vet. App. 223.  

As for the service connection claims involving dizziness, 
diarrhea, chills and fever, and aches and pains in muscles 
and joints, there is no record of these problems in service.  
These problems are also not evidenced anywhere in the medical 
evidence of record.  Furthermore, dizziness, diarrhea, chills 
and fever, and aches and pains in muscles and joints are 
symptoms and are not specific diagnosable disabilities for 
which service connection can be granted.  38 C.F.R. § 3.303 
(2004).



IV.  Conclusion

The Board recognizes the veteran's argument that his claimed 
service connection disabilities were incurred in service and 
otherwise related to service.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge, thus he is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. at 93 
(1993);  Espiritu v. Derwinski , 2 Vet. App. 492, 494-495 
(1992).  

The Board recognizes that a VA examination was not provided 
to the veteran for his service connection claims.  However, a 
VA examination was unnecessary in this case as there is no 
competent medical evidence of any disability in service, 
within many decades following service, or otherwise related 
to service.  Heart condition claimed as aorticsclerosis to 
include chest pain, PTB, thoracic spine disorder, COPD, and 
chronic bronchitis are all current conditions, however, there 
is no competent medical evidence that these conditions were 
incurred in service or within many decades following service.  
Any nexus opinion concerning whether these conditions began 
during the seven months of active duty service in 1945, 
without any evidence of such conditions in service, would be 
clearly speculative in nature.  In addition, there is no 
competent evidence showing that the veteran had any of the 
following problems in service or any current diagnosed 
disability:  dysentery, malaria, peripheral neuropathy, 
psychological and emotional problems, beriberi, malnutrition, 
and other vitamin and nutritional deficiencies, poor vision, 
pellagra, dizziness, diarrhea, chills and fever, and aches 
and pains in muscles and joints.  
Based upon the above, no reasonable possibility exists that 
an examination would aid in substantiating the veteran's 
claim.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the service connection claims on 
appeal.  Thus, these claims are denied.  


ORDER

The veteran is not recognized for service other than from 
March 9, 1945 to September 25, 1945.

The veteran is not a recognized as a former prisoner of war 
(POW) for VA compensation purposes.

Entitlement to service connection for heart disorder claimed 
as aortic sclerosis and chest pain is denied.  

Entitlement to service connection for pulmonary tuberculosis 
is denied.

Entitlement to service connection for osteoarthritis of the 
thoracic spine (thoracic spine disorder) is denied.

Entitlement to service connection for dysentery is denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for psychological and 
emotional problems is denied.

Entitlement to service connection for beriberi is denied.

Entitlement to service connection for malnutrition and other 
vitamin and nutritional deficiencies is denied.

Entitlement to service connection for poor vision is denied.

Entitlement to service connection for pellagra is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) is denied.

Entitlement to service connection for chronic bronchitis is 
denied.

Entitlement to service connection for dizziness is denied. 

Entitlement to service connection for diarrhea is denied

Entitlement to service connection for chills and fever is 
denied.

Entitlement to service connection for aches and pains in 
muscles and joints is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


